        Case 4:21-cv-00196-MWB Document 54 Filed 06/23/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


IN RE GEISINGER HEALTH AND
EVANGELICAL COMMUNITY                         Case No. 4:21-cv-00196-MWB
HOSPITAL HEALTHCARE
WORKERS ANTITRUST
LITIGATION


[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO EXTEND
  TIME TO MOVE FOR DETERMINATION UNDER FED. R. CIV. P. 23

      Upon consideration of Plaintiffs’ Motion to Extend Time to Move for

Determination under Fed. R. Civ. P. 23 in the above-captioned action, the Court

hereby ORDERS as follows:

      (1) Pursuant to Local Rule 23.3, the Court is authorized to extend the time

for Plaintiffs’ motion for class certification “pending discovery or such other

preliminary procedures as appear to be appropriate and necessary in the

circumstances”;

      (2) As stated in Plaintiffs’ Uncontested Motion, good cause supports an

extension of the deadline to move for class certification in this case given the need

for discovery in this matter. Moreover, while the Parties have met and conferred

pursuant to Fed. R. Civ. P. 26(f), they have not yet appeared for a Scheduling

Conference with the Court pursuant to Fed. R. Civ. P. 16, and no scheduling order

has been entered in the case;


                                          1
        Case 4:21-cv-00196-MWB Document 54 Filed 06/23/21 Page 2 of 2




      (3) The Parties and the Court will address the timing of Plaintiffs’ Motion

for Class Certification at a Scheduling Conference pursuant to Fed. R. Civ. P. 16,

or at another appropriate time;

      (4) Accordingly, the Court GRANTS Plaintiffs’ Uncontested Motion to

Extend Time to Move for Class Certification (ECF No. 53).

      IT IS SO ORDERED.



Dated: June ___, 2021                        BY THE COURT:

                                             ______________________
                                             Hon. Matthew W. Brann
                                             United States District Judge




                                         2
